Citation Nr: 1127070	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-03 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel







INTRODUCTION

The Veteran served on active duty from June 1997 to September 2004.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied service connection for a neck condition.  The issue was remanded for further development in January 2010.

The Veteran was scheduled for a September 2007 Travel Board hearing. The Veteran cancelled her hearing prior to the scheduled hearing date; therefore, her hearing request has been withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has claimed that she has a neck disorder which was incurred or aggravated during her period of active service.  Periodic examinations completed prior to the Veteran's enlistment, dated in September 1994 and October 1996, show that the Veteran sprained or strained her neck prior to service while competing in gymnastics from 1990 to 1992.

During a July 2004 VA examination, the Veteran again reported injuring her neck with a bad sprain prior to service.  The Veteran reported that her neck intermittently was stiff and sore, and that she experienced decreased strength in her neck muscles.  She reported that, when exercising or lifting weights, she felt a burning pain and stiffness.  The examiner stated that, with respect to the Veteran's claimed neck disorder, there was no clear pathology to render a diagnosis.  The examiner, however, remarked that the Veteran's neck claim could not be fully evaluated with radiological studies due to her pregnancy.

The July 2004 VA examination was conducted prior to the Veteran's separation from service.  Because the Veteran had complaints of neck pain and stiffness, as well as degreased muscle strength during her period of active duty, and because her claim could not be fully evaluated with radiological studies at that time, the Board found in January 2010 that a remand for a supplemental VA examination was necessary.  38 C.F.R. § 3.159(c)(4)(i) (2010).

As such, a VA examination was scheduled for February 8, 2010, for which the Veteran failed to report.  A Report of Contact, dated February 18, 2010, noted that the Veteran was on vacation when the letter was received, and she requested that the appointment be rescheduled.  However, five days later, the AMC issued a supplemental statement of the case (SSOC) which continued the denial, due in part to the Veteran's failure to report for her VA examination.

Because the Veteran provided good cause as to why she missed the February 2010 VA examination appointment, coupled with the fact that neck complaints were reported during her period of active duty, the Board finds that an additional attempt should be made to provide a supplemental VA examination.  However, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination to determine if she has a current neck disorder that was incurred or aggravated in service.  The claims folder must be made available to the examiner for review prior to examination.  All indicated tests and studies are to be performed, to include x-rays of the cervical spine.  The examiner must address the following:



a). Identify any current neck disorders.

b). Provide an opinion as to whether there is any clear and unmistakable evidence that any identified neck disorder preexisted the Veteran's military service based on available evidence;

c). If the Veteran is found to have a current neck disorder which clearly and unmistakably preexisted service, indicate whether there is also clear and unmistakable evidence that the preexisting neck disorder was NOT aggravated in service;

d). If the Veteran is found to have a current neck disorder which did not preexist service, indicate whether it is at least as likely as not that the disorder is etiologically related to the Veteran's military service.

NOTE: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

NOTE: The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide clear rationale for his or her opinion with references to the evidence of record and must provide a discussion of the facts and medical principles involved.

2. The RO/AMC should review the examination report to ensure that it is in complete compliance with this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

3. After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefit sought is not granted, the RO/AMC should furnish the Veteran and her representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


